Citation Nr: 0420522	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for dental trauma to 
tooth No. 8, for compensation purposes.

2.  Entitlement to service connection for acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and June 2002 decisions that, inter 
alia, denied service connection for dental trauma to tooth 
No. 8 for the purpose of compensation, and denied service 
connection for depression with psychotic features, 
respectively.  The veteran filed a notice of disagreement 
(NOD) in June 2002, and the RO issued a statement of the case 
(SOC) in September 2002.  The veteran filed a substantive 
appeal in October 2002.

Also in the June 2002 rating decision, the RO denied the 
veteran's claim for service connection for residuals of head 
injury.  The veteran submitted a NOD with that decision in 
June 2002, and the RO issued a SOC in February 2003.  As the 
veteran has not filed a Substantive Appeal as to that issue, 
it is not in appellate status.  

As reflected in the November 2003 and January 2004 
supplemental SOCs (SSOCs), the RO has continued the denial of 
the claims for service connection for dental trauma to tooth 
No. 8, for compensation purposes, and for depression with 
psychotic features.

In January 2004, the veteran cancelled his hearing scheduled 
before an RO Hearing Officer.

The Board's decision on the claim for service connection for 
dental trauma to tooth No. 8, for compensation purposes, is 
set forth below.  The claim for service connection for 
depression with psychotic features is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that, in March 
2002, the veteran appeared to raise the issue of service 
connection for loss of several teeth, resulting from a car 
accident.  As the matter of service connection for loss of 
several teeth (other than tooth No. 8) has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for dental trauma 
to tooth No. 8, for compensation purposes, has been 
accomplished.

2.  The veteran has a missing tooth No. 8, replaced by 
partial denture; this is not a dental condition involving 
loss of bone due to in-service trauma or disease. 


CONCLUSION OF LAW

The criteria for service connection for dental trauma to 
tooth No. 8, for compensation purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 1712 (West 2002); 
38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for dental trauma to tooth 
No. 8, for compensation purposes, has been accomplished.

Through the September 2002 SOC, and the November 2003 and 
January 2004 SSOCs, as well as the December 2001 and March 
2002 letters, the RO notified the veteran of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  The RO notified the veteran that 
service connection of tooth No. 8 for treatment purposes had 
been established in July 1970, and that compensation is not 
payable for this condition.  Thus, the Board finds that the 
veteran has received sufficient notice, and has been afforded 
ample opportunity to submit information and evidence.  

The Board also finds that the RO's December 2001 and March 
2002 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, dental records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letter 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  That letter also 
invited the veteran to submit any additional evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
as indicated above, documents meeting the VCAA's notice 
requirements were provided to the veteran both before and 
after the rating decision on appeal.  However, the Board 
finds that any lack of pre-adjudication notice in this case 
has not, in any manner, prejudiced the veteran.

As indicated above, the RO sent a December 2001 letter 
soliciting information and evidence from the veteran before 
the initial adjudication; other documents satisfying the 
VCAA's notice requirements were provided to the veteran after 
that rating action.  The RO issued a SOC in September 2002, 
explaining what was needed to substantiate the claim, within 
a few short months after the June 2002 rating decision on 
appeal.  Thereafter, the veteran was afforded the opportunity 
to respond.  The Board also points out that the matter did 
not come to the Board until July 2004, well after the one-
year period for response to any document providing VCAA 
notice (see 38 U.S.C.A. § 5103(b)(1)).  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to completely fulfill any duty to 
notify the veteran prior to the initial adjudication of the 
claim, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained copies of the veteran's service dental records.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claim.  Significantly, no 
outstanding sources of pertinent evidence, to include from 
any dental providers, has been identified, and neither the 
veteran nor his representative has otherwise indicated that 
there is any outstanding pertinent evidence that has not been 
obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal for dental 
trauma to tooth No. 8, for compensation purposes.

II.  Factual Background

Service medical records at the time of the veteran's 
induction examination in January 1968 show that his teeth 
were not examined.  

Service dental records at the time of the veteran's initial 
dental examination in June 1968 note gingivitis and poor oral 
hygiene.  The veteran also had caries or defects of tooth No. 
19.  

The service dental records show that the veteran received a 
blow to tooth No. 8 in December 1968.  The records also show 
that the veteran underwent additional dental treatment to 
fill cavities, and underwent periodontal surgery at various 
times in 1969.

Service dental records reflect that the veteran was involved 
in a motor vehicle accident in December 1969, and was 
prescribed a liquid dental diet and pain medication.  In 
January 1970, the veteran was evaluated for both an upper and 
a lower bridge, and a partial denture; further dental 
treatment and fittings followed.

A July 1970 rating decision established entitlement to dental 
treatment for tooth No. 8, on the basis of trauma.

II.  Legal Analysis

The dental regulations were revised, effective June 8, 1999, 
to clarify requirements for service connection of dental 
conditions and to provide that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  
64 Fed. Reg. 30392-30393 (1999) (codified as 38 C.F.R. § 
3.381).  The regulation now provides that treatable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

Here, the Board notes that the veteran filed his claim for 
entitlement to service connection for dental trauma to tooth 
No. 8, for the purpose of compensation, in March 2002.  
Hence, the newer regulations are applicable to his claim.  
However, the Board also notes that there has been no 
substantive change in the legal provisions that would affect 
the outcome of the case currently under consideration.  See 
38 C.F.R. § 3.381 (2003); 64 Fed. Reg. 30392-30393 (1999).

To be eligible for outpatient dental treatment, at VA 
expense, a veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  In this case, the Board notes that the veteran is 
entitled to VA dental treatment for tooth No. 8 on a Class 
II(a) basis, which provides treatment for veterans who have a 
service-connected noncompensable dental condition or 
disability which has been adjudicated as resulting from 
combat wounds or other service trauma.  See 38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c).

What the veteran currently seeks, however, is service 
connection for dental trauma to tooth No. 8, "for the 
purpose of compensation."  In that regard, the provisions of 
38 C.F.R. § 3.381 provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for dental 
trauma to tooth No. 8, for compensation purposes.  The 
evidence reflects replaceable missing teeth, and indicates 
that the veteran was fitted with a prosthesis or partial 
denture in service.  As discussed above, replaceable missing 
teeth do not constitute a disabling condition for which 
service connection may be granted for compensation purposes.  
The Board also notes that there is no medical evidence 
indicating that missing tooth No. 8 was due to the loss of 
substance of body of the maxilla or mandible, or to the loss 
of masticatory surface to warrant the assignment of a 
compensable rating under Diagnostic Code 9913.  See 38 C.F.R. 
§ 4.150.  The Board points out that the veteran is not 
service-connected for any other disability pertaining to the 
teeth, nor has he asserted any other disability pertaining to 
the teeth.  

Under these circumstances, the Board must conclude that the 
criteria for award of service connection for dental trauma to 
tooth No. 8, for compensation purposes, are not met.  See 
38 C.F.R. §§ 3.381, 4.149.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the objective evidence simply 
does not support the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for dental trauma to tooth No. 8, for 
compensation purposes, is denied. 





REMAND

The Board finds that additional development of the remaining 
claim on appeal is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may presumed, for 
certain chronic diseases, such as psychoses, which develop to 
a compensable degree (10 percent for a psychosis) within a 
prescribed period after discharge from service (one year for 
a psychosis), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307, 3.309 (2003).

Service medical records do not reflect any complaints, 
findings, or diagnosis of depression, although the veteran 
contends that he was depressed at the time of his separation 
from service, and that he could not financially afford 
medical treatment following service discharge.  Post service 
diagnoses of acquired psychiatric disability include chronic 
schizophrenia, and major depression with psychotic features.  
A July 2002 VA outpatient treatment record includes a 
notation indicating the onset of his depression with 
psychotic features as occurring prior to separation from 
service.  However, it is unclear whether this notation is 
merely a reiteration of the veteran's history, or an opinion 
without any supporting rationale.  There is no other medical 
evidence that addresses the medical relationship, if any, 
between any acquired psychiatric disability, to include 
schizophrenia and/or the major depression with psychotic 
features first diagnosed post service, and the veteran's 
active military service.

Under these circumstances, the Board finds that the medical 
evidence currently of record is not sufficient to decide the 
claim for service connection for psychiatric disability.  
Thus, the Board finds that a well-reasoned medical opinion, 
based review of the veteran's documented medical history and 
assertions, would be helpful in resolving the claim remaining 
on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Hence, the RO should arrange for the veteran to undergo 
psychiatric evaluation at any appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for service connection for acquired 
psychiatric disability.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail. 

The examiner should specifically identify 
all current acquired psychiatric 
disability(ies), to specifically include 
schizophrenia and/or major depression 
with psychotic features.  With respect to 
each diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is medically related 
to the veteran's active military service.  
In rendering such opinion, the examiner 
should address whether the disability is 
shown to have its onset during the 
veteran's active service, or whether it 
was manifest to a compensable degree 
within the first post-service year.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for acquired psychiatric 
disability in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



